United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-4085
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
         v.                              * District Court for the
                                         * Western District of Missouri.
David E. Longley,                        *
                                         *      [UNPUBLISHED]
              Appellant.                 *
                                    ___________

                           Submitted: July 21, 1997
                               Filed: July 25, 1997
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

        David Longley challenges the 18-month sentence imposed on him by the district
     1
court following the revocation of his supervised release. Counsel has filed a brief
pursuant to Anders v. California, 386 U.S. 738 (1967). We granted Longley leave to
file a pro se supplemental brief, which he has not done. We affirm.



         1
      The HONORABLE GARY A. FENNER, United States District Judge for the
Western District of Missouri.
       We review the district court's sentence imposed upon revocation of supervised
release for an abuse of discretion, and we find none here. See United States v. Carr,
66 F.3d 981, 983 (8th Cir. 1995) (per curiam); United States v. Grimes, 54 F.3d 489,
492 (8th Cir. 1995). Because Longley's underlying conviction was a Class C felony,
the maximum statutory term of imprisonment for violating the conditions of his
supervised release was 24 months, see 18 U.S.C. § 3583(e)(3), and his 18-month
revocation sentence was well within that maximum.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-